


110 HR 4957 IH: To suspend temporarily the duty on polyethylene glycol

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4957
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. David Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on polyethylene glycol
		  branched-nonylphenyl ether phosphate.
	
	
		1.Polyethylene glycol
			 branched-nonyl­phenyl ether phosphate
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Polyethylene glycol branched-nonylphenyl ether phosphate (CAS
						No. 68412–53–3) (provided for in subheading 3402.11.40)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
